Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is entered into by and between
David W. Williams (“Executive”), Noble Corporation plc, a public limited company
formed under the laws of England and Wales (“Parent”), and Noble Drilling
Services Inc., a Delaware corporation (the “Company” and, together with Parent,
the “Noble Parties”), effective on January 11, 2018 (the “Effective Date”).
Executive, Parent, and the Company are sometimes collectively referred to as the
“Parties.”

WHEREAS, Executive is currently Chairman of the Board, President and Chief
Executive Officer of Parent and an employee of the Company and is an officer of
certain of their affiliates;

WHEREAS, Executive, Parent and the Company mutually desire to establish and
agree on the terms and conditions of Executive’s retirement from Parent and its
affiliates effective February 28, 2018 (the “Retirement Date”);

WHEREAS, in order to assist with the transition of Executive’s duties and
responsibilities by reason of his retirement, the parties have agreed that
Executive will provide continued services during the “Transition Period,” as
defined below; and

WHEREAS, the Parties desire to have no further obligations to each other, except
as specifically provided herein.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

1. Resignation and Retirement.

(a) As of the Effective Date, Executive resigns as Chairman of the Board, a
director, President and Chief Executive Officer of Parent, and all positions as
an officer or director (or similar position) with any affiliate of Parent.
Executive agrees to take any and all further acts necessary or requested by the
Noble Parties to effectuate his resignation of such positions.

(b) From the Effective Date through the Retirement Date (the “Transition
Period”), Executive shall provide such assistance to Parent and its affiliates
during normal business hours or as needed as may be requested by the Chief
Executive Officer of Parent, including, without limitation, assistance with the
transition, marketing input and analysis, client information and analysis, and
industry and regulatory affairs. Such assistance will usually be performed
remotely or at the Company’s Sugar Land offices or at such other locations
within the Houston area as the Chief Executive Officer of Parent may reasonably
request with reasonable advance notice to Executive. During the Transition
Period, the Company shall pay Executive’s base salary and benefits in accordance
with the Company’s normal payroll schedule and procedures. During the
transition, Executive shall remain obligated to be loyal to the Company and keep
its confidences and business standards and shall enjoy the benefits of, and be
subject to, the policies of Parent and its affiliates applicable to employees of
such companies.



--------------------------------------------------------------------------------

(c) Executive shall retire from employment by the Company and from service to
Parent and its affiliates as of the close of business on the Retirement Date.
Such retirement shall constitute “Retirement” for all purposes under Parent’s
equity compensation plan and shall constitute a retirement under the Noble
Drilling Services, Inc. Salaried Employees’ Retirement Plan, Noble Drilling
Services, Inc. 401(k) Savings Plan, Noble Drilling Services, Inc. Profit Sharing
Plan, Noble Drilling Services Inc. Retirement Restoration Plan, Noble Drilling
Services Inc. 2009 401(k) Savings Restoration Plan, Noble Drilling Services Inc.
401(k) Savings Restoration Plan and any other Company plan or agreement that
references retirement (such plans, the “Retirement Plans”). External and
internal notice of Executive’s retirement shall be given by Parent or the
Company in notices which shall be prepared by Parent or the Company; provided,
however, that the Executive shall be given a reasonable opportunity to provide
input as to the content of any such notice, which input shall be considered by
the current Chief Executive Officer.

2. Covenants of Executive. Executive recognizes that the Noble Parties’
willingness to enter into this Agreement is based in material part on
Executive’s agreement to the provisions of this Section 2, and that Executive’s
breach of the provisions of this Section 2 could materially damage the Company.

(a) Confidentiality and Non-Disclosure of Confidential Information. Parent’s and
its affiliates’ trade secrets and other confidential or proprietary information
(“Confidential Information”) are valuable, special and unique assets of Parent’s
and/or such affiliates’ business, and are the exclusive property of Parent or
such affiliates. Executive shall hold in strict confidence and shall not,
directly or indirectly, disclose or reveal to any person, or use for Executive’s
own personal benefit or for the benefit of anyone else, Confidential Information
except (i) with Parent’s prior written consent, (ii) as required by applicable
law or legal process, or (iii) to the extent such information has become
publicly available. Pursuant to the Defend Trade Secrets Act of 2016, Executive
is advised that an individual shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (1) is made (A) in confidence to a United States federal, state or local
government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law or (2) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

(b) Cooperation. Executive shall, as long as is needed, make himself reasonably
available to Parent or its affiliates (including their attorneys) to provide
information and reasonable assistance as requested by Parent or its affiliates.
Such information and assistance may include testifying (and preparing to
testify) as a witness in any proceeding or otherwise providing information or
reasonable assistance to Parent or its affiliates in connection with any
investigation, claim or suit, and cooperating with Parent or its affiliates
regarding any litigation, government investigation, regulatory matter, claim or
other disputed item involving Parent or any of its affiliates that relate to

 

2



--------------------------------------------------------------------------------

matters within the knowledge or responsibility of Executive during his
employment (such matters being referred to herein as the “Subject Matters”).
Specifically, Executive agrees (i) to meet with Parent’s or its affiliates’
representatives, their counsel or other designees at reasonable times and places
with respect to any matter within the scope of this Section 2(b); (ii) to
provide truthful testimony regarding the Subject Matters to any applicable
court, agency or other adjudicatory body; (iii) to provide Parent or any of its
affiliates with immediate notice of contact or subpoena by any non-governmental
adverse party (known to Executive to be adverse to Parent or any of its
affiliates or their interests) relating to the Subject Matters, and (iv) to not
voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives in connection with any claim
relating to the Subject Matters. The Company agrees to reimburse Executive for
all reasonable, necessary and documented out of pocket expenses incurred by
Executive in complying with Executive’s obligations under this Section 2(b).

(c) Paragon Litigation Cooperation. Notwithstanding anything to the contrary set
forth in the preceding paragraph, as long as is needed, Executive shall provide
cooperation and assistance to Parent and its affiliates in connection with the
defense of the lawsuit styled, Paragon Litigation Trust v. Noble Corporation
plc, et al., Adversary Proceeding No. 17-51882 (CSS), in the United States
Bankruptcy Court for the District of Delaware (the “Adversary Proceeding”) or in
any other proceeding asserting claims that arise out of Parent’s spin-off of
Paragon Offshore plc in August 2014 (each an “Action” and, collectively, the
“Actions”) in the following manner:

(i) Documents. To the extent Executive has not already done so, Executive shall
promptly deliver to Parent all documents in his possession, custody or control,
whether in electronic or hard copy form, that relate to the matters and subjects
alleged in the Adversary Proceeding. To the extent Executive has possession,
custody or control over any additional documents, whether in electronic or hard
copy form, that relate to the matters and subjects alleged in any subsequent
Action, Executive shall provide such documents to Parent upon request.

(ii) Interviews. Executive shall make himself available for interviews with
Parent’s counsel and/or experts upon request. Parent shall provide reasonable
notice of such interviews and shall conduct the interviews at reasonable times
and places.

(iii) Affidavits. Executive shall make himself reasonably available to Parent’s
counsel for the preparation of affidavits to be used in connection with any
Action upon reasonable notice.

(iv) Depositions. Executive shall make himself available to be deposed as
requested by Parent upon reasonable notice. Executive shall make himself
reasonably available in advance of such deposition for preparation for any such
testimony. If Executive is served with a subpoena from another party to any
Action or any other third party, and the requested testimony concerns the
subject

 

3



--------------------------------------------------------------------------------

matter of any Action, Executive shall make himself reasonably available to
Parent’s counsel for preparation in advance of his testimony. Executive
understands that parent expects that it will need at least two eight-hour days
to prepare him for a deposition and may need additional time if circumstances
warrant such a request.

(v) Testimony at Trial or Similar Proceeding. Executive shall make himself
reasonably available for testimony at trial or at any final hearing in any
Action upon the request of Parent. Executive shall also make himself available
to Parent’s counsel, upon reasonable notice, for preparation in advance of
testimony at trial or any final hearing. Executive understands that Parent
expects that it will need at least two eight-hour days to prepare him for such
testimony and may need additional time if circumstances warrant such a request.

(vi) Expenses and Reasonable Scheduling. The Company agrees to reimburse
Executive for all reasonable, necessary and documented out of pocket expenses
incurred by Executive in complying with Executive’s obligations under this
Section 2(c).

(d) Non-Solicitation; No Hire. For one year following the Retirement Date,
Executive shall not, and shall not encourage, approve or assist any company or
legal entity for which he serves as an executive officer or director to, without
the prior written consent of the Company, directly or indirectly, solicit,
recruit, hire or employ (whether as an employee, officer, agent, consultant or
independent contractor) any person who is or was at any time during the previous
twelve months, any rig manager or higher level employee, any officer or any
director of Parent or any of its affiliates. However, there shall be no such
restrictions regarding any employee laid off or terminated by Company. Further,
for one year following the Retirement Date, Executive shall not take any action
that could reasonably be expected to have the effect of directly encouraging or
inducing any person to cease their employment relationship with Parent or any of
its affiliates for any reason. A general employment advertisement by an entity
of which Executive is a part will not constitute solicitation or recruitment.
The Parties agree that no covenant not to compete exists between Executive and
Parent or the Company or any affiliates following the Retirement Date.

(e) Non-Disparagement. Executive shall refrain from making, directly or
indirectly, in any public or private communication (whether oral, written or
electronic), any criticisms or negative or disparaging comments or other
statements about Parent or any of the other Releasees (as defined below), or
about any aspect of the respective businesses, operations, financial results or
prospects of Parent or any of its affiliates, including comments relating to
Executive’s retirement. Notwithstanding the foregoing, it is understood and
agreed that nothing in this Agreement is intended to prevent Executive from
testifying truthfully in any legal proceeding brought by any governmental
authority or other third party or interfere with any obligation Executive may
have to cooperate with or provide information to any government agency or
commission. Parent shall instruct its officers and directors and the officers
and directors of its affiliates to refrain from making, directly or indirectly,
in any public or private communication (whether oral,

 

4



--------------------------------------------------------------------------------

written or electronic), any criticisms or negative or disparaging comments or
other statements about Executive, or about any aspect of the employment
relationship between the Company and Executive, including comments relating to
Executive’s retirement. Notwithstanding the foregoing, it is understood and
agreed that nothing in this Section 2(e) is intended to: (i) prevent any officer
of Parent or any of its affiliates from testifying truthfully in any legal
proceeding brought by any governmental authority or other third party or
interfere with any obligation any such officer may have to cooperate with or
provide information to any government agency or commission.

(f) Termination of Agreements. Subject to clause (ii) of this Section 2(f),

(i) All agreements between Executive, on the one hand, and Parent or any of its
affiliates, on the other hand, including the Restated Employment Agreement
between Executive and the Company and the related Guaranty provided by Parent,
each dated November 20, 2013, but excluding the Indemnity Agreement between
Executive and Parent, dated as of November 20, 2013, are terminated, of no force
or effect, and shall be null and void, as of the Effective Date of this
Agreement.

(ii) However, for the avoidance of doubt, nothing in this Section 2(f) or
elsewhere in this Agreement or in the Final Release shall eliminate or diminish
Executive’s right to receive the payments and other benefits under and from his
participation in the following plans, compensation arrangements and agreements,
and policies of the Company and the Parent during the Transition Period and
thereafter, in accordance with the terms and conditions of such plans and
compensation arrangements and agreements and policies (as applicable to former
employees): (1) any right to indemnification (and related rights to advancement
of expenses) under any contract (including any contract of insurance) or company
constitutional documents arising in connection with an action instituted by a
party other than Executive against Parent or any of its affiliates or Executive,
in his capacity as an officer, director, manager, employee, agent or other
representative of Parent or any of its affiliates; (2) any vested benefits under
the Retirement Plans; (3) prorated retirement benefits that Executive remains
eligible to earn with respect to any outstanding performance based restricted
stock unit award or stock option or restricted stock unit that are vested or
that vest during the Transition Period under any equity incentive plan of
Parent; (4) rights of Executive to continue participating in health (including
medical, dental and vision) coverage currently available to Executive (e.g.,
COBRA); and (5) the Short Term Incentive Plan (STIP), which shall be paid prior
to the Retirement Date for 2017 performance at the finally determined
achievement factor of the Company under the STIP without adjustment for negative
discretion. This Agreement does not require Executive to return to Parent any
shares of Parent he owns, nor does it prohibit Executive from exercising any
right Executive enjoys under the Articles of Association of Parent as a
shareholder of Parent, such as the right to vote his shares.

 

5



--------------------------------------------------------------------------------

(g) Return of Company Property and Information. Upon the Effective Date,
Executive shall promptly deliver to Parent all records, files, memoranda,
correspondence, notebooks, notes, reports, customer lists, drawings, plans,
documents, and other documents and the like relating to the business of Parent
and its affiliates or containing any privileged or Confidential Information
relating to Parent and its affiliates or that Executive used, prepared or came
into contact with during the course of Executive’s employment with the Company
and its affiliates currently in his possession or control, and all keys, credit
cards and passes, and such materials shall remain the sole property of Parent
and/or its affiliates, as applicable. Executive further agrees to search for and
then, after providing Parent with a copy, delete all of Parent’s and its
affiliates business information, whether or not privileged or Confidential
Information, from all of Executive’s personal devices, including phones,
tablets, computers, and electronic storage devices, other than information that
Executive may need for personal finances and tax filings, or agreements between
Executive and Parent or any of its affiliates. Any of the foregoing materials
that are acquired by Executive after the Effective Date, shall be delivered by
Executive to Parent on the Retirement Date with the same exceptions. Executive
agrees to represent in writing to Parent on the Retirement Date that Executive
has complied with the foregoing provisions of this Section 2(g).

(h) Remedies. Executive acknowledges and agrees that the terms of this Section 2
are reasonable in scope and (ii) are necessary to protect legitimate proprietary
and business interests of Parent and its affiliates in their confidential
information. Executive further acknowledges and agrees that (x) Executive’s
breach of the provisions of this Section 2 will cause Parent and its affiliates
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if Parent elects to prevent Executive from breaching such provisions by
obtaining an injunction against Executive, there is a reasonable probability of
Parent’s eventual success on the merits. Executive consents and agrees that if
Executive commits any such breach or threatens to commit any breach, Parent
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, in addition to, and not in lieu of, such other remedies
as may be available to Parent for such breach, including the recovery of money
damages.

(i) Protected Rights. Notwithstanding the foregoing or any other provision of
this Agreement, Executive acknowledges that nothing contained in this Agreement
limits Executive’s ability to file a charge or complaint with a federal, state
or local governmental agency or commission. Executive further acknowledges that
this Agreement does not limit Executive’s ability to communicate with any
government agencies or otherwise participate in any investigation or proceeding
that may be conducted by any government agency, of any government including
providing documents or other information, without notice to Parent. This
Agreement does not limit Executive’s right to receive an award for information
provided to any government agencies.

 

6



--------------------------------------------------------------------------------

3. Consideration. In return for Executive’s covenants in Section 2 above and the
execution of this Agreement, which contains a waiver and release of claims, the
Company agrees to provide certain consideration to Executive as follows.

(a) Payment. Within three business days following Executive’s separation from
service (within the meaning of Section 409A (as defined in Section 17 of this
Agreement), an amount in cash totaling $3,650,000.00 shall be payable by the
Company to Executive in a lump sum, less withholdings and deductions required by
law or as authorized by Executive. As of the Effective Date, the Parties
anticipate and intend that Executive’s separation from service for purposes of
Section 409A shall occur on the Retirement Date. The Parties agree that because
such payment may be subject to section 409A(a)(2)(B)(i) of the Code, in
accordance with Section 17 such payment shall be delayed, without regard to
whether all or any portion thereof is subject to Section 409A, until the first
business day of the seventh month following Executive’s separation from service
date (or, if earlier, Executive’s date of death). To avoid the possibility of
doubt, if Executive separates from service on the Retirement Date, payment in
accordance with the foregoing shall occur on September 4, 2018 (or Executive’s
date of death, if earlier).

(b) No Additional Benefits. Executive acknowledges that Executive is not
entitled to, and will not receive, any other compensation or benefits from the
Company upon termination of employment on the Retirement Date, except the
consideration in return for Executive’s execution of the Final Release described
in Section 5 below, which consideration is specifically for a release of claims
under the Age Discrimination in Employment Act, or as otherwise specifically
described in this Agreement. For the avoidance of doubt, Executive retains all
rights to the compensation and benefits and rights described in clauses (1)-(4)
of Section 4(a) below, and any accrued and unpaid salary, vacation pay or other
reasonable expense reimbursement claims upon Executive’s termination of
employment on the Retirement Date.

4. Waiver and Release of Claims.

(a) General Release by Executive. In consideration of the foregoing, including
the payments and benefits under Section 3 above, which Executive hereby
expressly acknowledges as good and sufficient consideration for the releases
provided below, Executive hereby unconditionally and irrevocably releases,
acquits and forever discharges, to the fullest extent permitted by applicable
law, (i) Parent and all of its predecessors, successors and assigns, (ii) all of
Parent’s past, present and future affiliates, parent corporations, subsidiaries,
divisions and joint venture entities and all of their respective predecessors,
successors and assigns, and (iii) all of the past, present and future officers,
directors, managers, shareholders, investors, employee benefit plan
administrators, employees, agents, attorneys and other representatives of each
of the entities described in the immediately preceding clauses (i) and (ii),
individually and in their respective representative capacities (the persons or
entities referred to in the immediately preceding clauses (i), (ii) and
(iii) being, individually, a “Releasee” and, collectively, the “Releasees”),
from any and every action, cause of action, complaint, claim, demand,
administrative charge, legal right, compensation, obligation, damages (including
consequential, exemplary and punitive damages), liability, cost or expense

 

7



--------------------------------------------------------------------------------

(including attorney’s fees) that Executive has, may have or may be entitled to
from or against any of the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, accrued or not accrued, which arises
directly or indirectly out of, or is based on or related in any way to the
Restated Employment Agreement and related Guaranty referenced in Section 2(f) or
the termination thereof, Executive’s employment with or termination of
employment from the Company or any of its affiliates, including any such matter
arising from the negligence, gross negligence or reckless, willful or wanton
misconduct of any of the Releasees (together, the “Released Claims”); provided,
however, that this Release does not apply to, and the Released Claims do not
include: (1) any claims arising solely and specifically under the Age
Discrimination in Employment Act of 1967; (2) rights to receive payments and
other benefits preserved, not waived and not released in Section 2(f)(ii) of
this Separation Agreement; (3) any claim arising from any breach or failure to
perform any provision of this Agreement; or (4) any claim for worker’s
compensation benefits or any other claim that cannot be waived by a general
release.

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
Parties intend this Release to cover any and all Released Claims, whether they
are contract claims, equitable claims, fraud claims, tort claims, discrimination
claims, harassment claims, whistleblower or retaliation claims, personal injury
claims, constructive or wrongful discharge claims, emotional distress claims,
pain and suffering claims, public policy claims, claims for debts, claims for
expense reimbursement, wage claims, claims with respect to any other form of
compensation, claims for attorneys’ fees, other claims or any combination of the
foregoing, and whether they may arise under any employment contract (express or
implied), policies, procedures, practices or by any acts or omissions of any of
the Releasees or whether they may arise under any state, local or federal law,
statute, ordinance, rule or regulation, including all Texas employment
discrimination laws, Chapter 21 of the Texas Labor Code, the Texas Payday Act,
all U.S. federal discrimination laws other than the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974,
Title VII of the U.S. Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the
Equal Pay Act, the National Labor Relations Act, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act of 2002 or common law, without exception. As such, it is
expressly acknowledged and agreed that this Release is a general release,
representing a full and complete disposition and satisfaction of all of any
Releasee’s real or alleged legal obligations to Executive, with the only
exceptions being as expressly stated in the proviso to Section 4(a) above.
Executive understands and agrees, in compliance with any law, statute,
ordinance, rule or regulation which requires a specific release of unknown
claims or benefits, that this Agreement includes a release of unknown claims,
and Executive hereby expressly waives and relinquishes any and all Released
Claims and any associated rights or benefits that Executive may have, including
any that are unknown to Executive at the time of the execution this Agreement.

(c) Certain Representations of Executive. Executive represents and warrants
that: (i) Executive is the sole and lawful owner of all rights, titles and
interests in and to all Released Claims; and (ii) Executive has the fully legal
right, power, authority and capacity to execute and deliver this Agreement.

 

8



--------------------------------------------------------------------------------

(d) Covenant Not to Sue. Executive expressly agrees that neither Executive nor
any person acting on Executive’s behalf will file or bring or permit to be filed
or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Executive agrees that such Releasees are
entitled to legal and equitable remedies against Executive, including an award
of attorney’s fees. However, it is expressly understood and agreed that the
foregoing sentence shall not apply to any action filed by Executive that is
narrowly limited to seeking a determination as to the validity of this Agreement
and enforcement thereof. While nothing in this Agreement limits Executive’s
ability to file a charge or complaint with any federal, state or local
governmental agency or commission, should Executive file a charge or complaint
with any governmental agency, or should any governmental entity, agency or
commission file a charge, action, complaint or lawsuit against any of the
Releasees based on any Released Claim, Executive agrees not to seek or accept
any resulting payment from the Releasees.

5. Final Release. With this Agreement, the Noble Parties offer to Executive a
second agreement that includes a release of claims under the Age Discrimination
in Employment Act for additional consideration (the “Final Release”), attached
as Exhibit A. As described in the Final Release, Executive has at least
twenty-one (21) days to consider the Final Release and shall not sign the Final
Release until the Retirement Date.

6. Dispute Resolution.

(a) If any controversy, dispute or claim arises that is based upon, resulting
from or relating to this Agreement or Executive’s employment by the Company
(“Dispute”), the Parties agree that if resolution is not reached by discussion
and negotiation within 10 business days of the inception and notice to the other
Party of the dispute, to attempt to resolve such Dispute by mediation with a
mediator jointly selected by the Parties. The Parties agree to schedule and
conduct the mediation within thirty (30) calendar days of the dispute. If a
Party fails to follow these requirements and initiates any proceeding before
going through mediation process in accordance with this paragraph, such Party
shall be required to bear all of the other Party’s attorney’s fees incurred in
investigating and responding to such proceeding for a period of 30 days after
the other Party received written notice of the commencement of such proceeding.
Nothing contained in this Section 6 shall prevent the Parties from initiating a
proceeding in the United States District Court for the Southern District of
Texas or, if such court lacks subject matter jurisdiction, the state district
courts of the State of Texas in Sugar Land or Houston, Texas in order to seek or
obtain specific performance or other injunctive relief relating to the covenants
contained in Section 2 of this Agreement.

(b) Any Dispute between the Parties shall be resolved exclusively by binding
arbitration pursuant to the rules of the then-prevailing Employment Arbitration
Rules of AAA (the “Rules”) and the United States Arbitration Act, 9 U.S.C.
§§1-16 (the “Act”),

 

9



--------------------------------------------------------------------------------

with arbitration to occur at Houston, Texas. This paragraph will control over
any conflict between this paragraph and the Act or the Rules. The Parties agree
that the arbitrator will have the primary power to decide any question about the
arbitrability of any claim, dispute or other difference between them., and
judgment on the award rendered by the arbitrator may be enforced by any court
having jurisdiction thereof in Sugar Land or Houston, Texas. The arbitrator
shall be selected by mutual agreement of the Parties, if possible. If the
Parties fail to reach agreement upon appointment of an arbitrator within thirty
(30) days following receipt by one Party of the other Party’s notice of desire
to arbitrate, the arbitrator shall be selected from a list or lists of persons
submitted by AAA. The arbitrator must be an attorney licensed to practice law by
the State Bar of Texas. The Parties agree that all matters subject to the
arbitration, including the arbitration itself, shall remain confidential.

7. Governing Law. This Agreement is entered into under, and shall be governed,
interpreted and enforced for all purposes by, the laws of the State of Texas,
without regard to conflicts of laws principles thereof.

8. Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the Parties hereto and
supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof.

9. Amendment. This Agreement may be amended only by a writing signed by
Executive and by one duly authorized representative of each of the Noble
Parties.

10. Tax Withholding; Right of Offset. The Noble Parties may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(a) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, (b) all other normal deductions made
with respect to the Company’s employees generally, and (c) any advances made to
Executive prior to the Effective Date and owed to the Noble Parties or any of
their affiliates.

11. Assignability. None of the Parties shall have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law.

12. Severability. It is the desire of the Parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
Parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.

 

10



--------------------------------------------------------------------------------

13. Construction. The headings and captions of this Agreement are provided for
convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Noble Parties or Executive.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

15. Nonwaiver. No failure or neglect of any Party in any instance to exercise
any right, power or privilege hereunder or under law shall constitute a waiver
of any other right, power or privilege or of the same right, power or privilege
in any other instance. All waivers by a Party must be contained in a written
instrument signed by the Party to be charged and, in the case of Parent or the
Company, by an officer of Parent or the Company, as the case may be (other than
Executive), or other duly authorized person.

16. Notices. Any notice, request, consent or approval required or permitted to
be given under this Agreement or pursuant to law shall be sufficient if in
writing, and if and when sent by certified or registered mail, with postage
prepaid, to Executive’s address most recently on file with the Company, or to
the Company’s principal office, as the case may be.

17. Section 409A; Other Tax Matters. This Agreement is intended to provide
payments that are exempt from and/or that comply with the provisions of
Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly (it being understood that the payment of any
reimbursement hereunder shall be made in a manner exempt from, or in compliance
with, Section 409A pursuant to the Company’s reimbursement policies). If any
provision of this Agreement would cause Executive to incur any additional tax
under Section 409A, the Agreement shall be deemed amended to reform and/or the
Parties will in good faith attempt to reform the provision in a manner that
maintains, to the extent possible, the original intent of the applicable
provision without violating the provisions of Section 409A. Notwithstanding
anything herein to the contrary, if on the date of Executive’s separation from
service Executive is a “specified employee,” as defined in Section 409A, then
any portion of any payments, benefits or other consideration under this
Agreement that are determined to be subject to the additional tax provided by
Section 409A(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code shall be delayed until the first business
day of the seventh month following Executive’s separation from service date (or,
if earlier, Executive’s date of death) and shall be paid as a lump sum on such
date. Executive acknowledges and agrees that Executive has obtained no advice
from Parent or any of its affiliates, or any of their respective officers,
directors, employees, subsidiaries, affiliates, agents, attorneys or other
representatives, and that none of such persons or entities have made any
representation regarding the tax consequences, if any, of Executive’s receipt of
the payments, benefits and other consideration provided for in this
Agreement. Executive further acknowledges and agrees that Executive is
personally responsible for the payment of all federal, state and local taxes
that are due, or may be due, for any payments and other consideration received
by Executive under this Agreement. Executive agrees to indemnify the Noble
Parties and hold the Noble Parties harmless for any and all taxes, penalties or
other assessments that Executive is, or may become, obligated to pay on account
of any payments made and other consideration provided to Executive under this
Agreement.

 

11



--------------------------------------------------------------------------------

18. Successors and Heirs. This Separation Agreement shall bind and inure to the
benefit of the Noble Parties’ successors and to Executive’s heirs and devisees.

[Execution Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.

NOBLE CORPORATION plc

 

By:   

/s/ Julie J. Robertson

      Date: January 11, 2018    Julie J. Robertson          Executive Vice
President       NOBLE DRILLING SERVICES INC.       By:   

/s/ Julie J. Robertson

      Date: January 11, 2018    Julie J. Robertson          Executive Vice
President       EXECUTIVE      

/s/ David W. Williams

      Date: January 11, 2018 David W. Williams      

 

13



--------------------------------------------------------------------------------

EXHIBIT A

FINAL RELEASE

RELEASE OF CLAIMS

This RELEASE OF CLAIMS (this “Release”) is made on and effective as of
February 28, 2018 by David W. Williams (“Executive”) in favor of Noble
Corporation plc, a public limited company formed under the laws of England and
Wales (“Parent”), and Noble Drilling Services Inc., a Delaware corporation (the
“Company” and, together with Parent, the “Noble Parties”), and the other
Releasees (as defined herein) in connection with the Separation Agreement
entered into by and between Executive, Parent, and the Company dated January 11,
2018 (the “Separation Agreement”). Unless otherwise defined herein, all
capitalized terms used in this Release that are defined in the Separation
Agreement shall have the meanings assigned to them in the Separation Agreement.

WHEREAS, the Separation Agreement includes a general release of claims by
Executive in favor of the Releasees (collectively, the “Prior Release”), which
did not include a release of claims under the Age Discrimination in Employment
Act;

WHEREAS, the Noble Parties wish to obtain a final release of all claims,
including claims under the Age Discrimination in Employment Act, as of the
Retirement Date by Executive, and

WHEREAS, Executive is willing to execute and deliver this Release to the Noble
Parties, as specifically provided herein.

NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, and in full compromise, release and settlement, accord and
satisfaction and discharge of all claims or causes of action, known or unknown,
the Parties agree as follows:

1. Consideration. Following Executive’s execution and return of this Release,
provided this Release is not timely revoked by Executive, the Company shall pay
to Executive an amount in cash totaling $100,000.00, which shall be paid in a
lump sum, less withholdings and deductions required by law or as authorized by
Executive, via wire transfer on March 8, 2018. Executive acknowledges that
Executive is not entitled to, and will not receive, any other compensation or
benefits from the Company expect as specified herein.

2. Waiver and Release of Claims.

(a) General Release by Executive. In consideration of the foregoing, including
the payment described in Section 1 above, which Executive hereby expressly
acknowledges as good and sufficient consideration for the releases provided
below, Executive hereby unconditionally and irrevocably releases, acquits and
forever discharges, to the fullest extent permitted by applicable law,
(i) Parent and all of its predecessors, successors and assigns, (ii) all of
Parent’s past, present and future affiliates, parent corporations, subsidiaries,
divisions and joint venture entities and all of their respective predecessors,
successors and assigns, and (iii) all of the past, present and future officers,
directors, managers, shareholders, investors, employee benefit plan

 

A-1



--------------------------------------------------------------------------------

administrators, employees, agents, attorneys and other representatives of each
of the entities described in the immediately preceding clauses (i) and (ii),
individually and in their respective representative capacities (the persons or
entities referred to in the immediately preceding clauses (i), (ii) and
(iii) being, individually, a “Releasee” and, collectively, the “Releasees”),
from any and every action, cause of action, complaint, claim, demand,
administrative charge, legal right, compensation, obligation, damages (including
consequential, exemplary and punitive damages), liability, cost or expense
(including attorney’s fees) that Executive has, may have or may be entitled to
from or against any of the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, accrued or not accrued, which arises
directly or indirectly out of, or is based on or related in any way to
Executive’s employment with or termination of employment from the Company or any
of its affiliates, including any such matter arising from the negligence, gross
negligence or reckless, willful or wanton misconduct of any of the Releasees
(together, the “Released Claims”); provided, however, that this Release does not
apply to, and the Released Claims do not include: (i) any claims arising solely
and specifically under the Age Discrimination in Employment Act of 1967 after
the date Executive signs this Release, (ii) rights to receive payments and other
benefits preserved, not waived and not released in Section 2(f)(ii) of the
Separation Agreement, (iii) any claim arising from any breach or failure to
perform any provision of the Separation Agreement, or (iv) any claim for
worker’s compensation benefits or any other claim that cannot be waived by a
general release.

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
Parties intend this Release to cover any and all Released Claims, whether they
are contract claims, equitable claims, fraud claims, tort claims, discrimination
claims, harassment claims, whistleblower or retaliation claims, personal injury
claims, constructive or wrongful discharge claims, emotional distress claims,
pain and suffering claims, public policy claims, claims for debts, claims for
expense reimbursement, wage claims, claims with respect to any other form of
compensation, claims for attorneys’ fees, other claims or any combination of the
foregoing, and whether they may arise under any employment contract (express or
implied), policies, procedures, practices or by any acts or omissions of any of
the Releasees or whether they may arise under any state, local or federal law,
statute, ordinance, rule or regulation, including all Texas employment
discrimination laws, Chapter 21 of the Texas Labor Code, the Texas Payday Act,
all U.S. federal discrimination laws, the Age Discrimination in Employment Act
of 1967, the Employee Retirement Income Security Act of 1974, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Rehabilitation Act
of 1973, the Americans with Disabilities Act of 1990, the Equal Pay Act, the
National Labor Relations Act, the Older Workers Benefit Protection Act, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002 or common law, without exception. As such,
it is expressly acknowledged and agreed that this Release is a general release,
representing a full and complete disposition and satisfaction of all of any
Releasee’s real or alleged legal obligations to Executive, with the only
exceptions being as expressly stated in the proviso to Section 2(a) above.
Executive understands and agrees, in compliance with any law, statute,
ordinance, rule or regulation which requires a specific release of unknown
claims or benefits, that this Release includes a release of unknown claims, and
Executive hereby expressly waives and relinquishes any and all Released Claims
and any associated rights or benefits that Executive may have, including any
that are unknown to Executive at the time of the execution this Release.

 

A-2



--------------------------------------------------------------------------------

(c) Certain Representations and Acknowledgements of Executive. Executive
represents and warrants that: (i) Executive is the sole and lawful owner of all
rights, titles and interests in and to all Released Claims; and (ii) Executive
has the fully legal right, power, authority and capacity to execute and deliver
this Release. Executive acknowledges that Executive has been given a reasonable
period of time, not less than twenty-one (21) days, in which to consider this
Release and has been advised to discuss the terms of this Release with legal
counsel of Executive’s own choosing. Executive represents that Executive has
relied on Executive’s own knowledge and judgment and on the advice of
independent legal counsel of Executive’s choosing and has consulted with such
other independent advisors as Executive and Executive’s counsel deemed
appropriate in connection with Executive’s review of this Release. Based on
Executive’s review, Executive acknowledges that Executive fully and completely
understands and accepts all the terms of this Release and their legal effects,
and Executive is entering into this Release voluntarily and of Executive’s own
free will, with full consideration of any and all rights which Executive may
currently have. Executive further acknowledges that Executive is not relying on
any representations or statements made by Parent or any of its affiliates, or by
any of their respective officers, directors, employees, affiliates, agents,
attorneys or other representatives, regarding this Release, except to the extent
such representations are expressly set forth in this Release. Executive also
acknowledges that Executive is not relying upon a legal duty, if one exists, on
the part of Parent or any of its affiliates, or any of their respective
officers, directors, employees, subsidiaries, affiliates, agents, attorneys or
other representatives, to disclose any information in connection with the
execution of this Release or its preparation, it being expressly understood that
Executive shall never assert any failure to disclose information on the part of
any such person or entity as a ground for challenging this Release or any
provision hereof.

(d) Covenant Not to Sue. Executive expressly agrees that neither Executive nor
any person acting on Executive’s behalf will file or bring or permit to be filed
or brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Executive agrees that such Releasees are
entitled to legal and equitable remedies against Executive, including an award
of attorney’s fees. Notwithstanding the foregoing, Executive acknowledges that
nothing contained in this Release limits Executive’s ability to file a charge or
complaint with a federal, state or local governmental agency or commission.
Executive further acknowledges that this Release does not limit Executive’s
ability to communicate with any government agencies or otherwise participate in
any investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to Parent.
This Release does not limit Executive’s right to receive an award for
information provided to any government agencies. While nothing in this Release
limits Executive’s ability to file a charge or complaint with any federal, state
or local governmental agency or commission, should Executive file a charge or
complaint with any governmental agency, or should any governmental entity,
agency or commission file a charge, action, complaint or lawsuit against any of
the Releasees based on any Released Claim, Executive agrees not to seek or
accept any resulting payment from the Releasees.

 

A-3



--------------------------------------------------------------------------------

(e) Parties in Interest. This Release is for the benefit of the Releasees and
shall be binding on Executive and his heirs, successors and assigns.

3. Amendment; Revocation. This Release may not be clarified, modified, changed
or amended except in writing signed by Executive and the Noble Parties.
Notwithstanding any other provision in this Release to the contrary, Executive
may revoke this Release, in writing, for up to seven (7) days following the date
of Executive’s execution of this Release, by delivering a written notice of
Executive’s revocation of this Release to the Company. Any such notice of
revocation shall be (i) addressed to William Turcotte, Senior Vice President &
General Counsel of Parent, c/o the Company at its offices at 13135 South Dairy
Ashford, Suite 800, Sugar Land, Texas 77478-3686, or via facsimile or email
(facsimile: (281) 491-2092; email: wturcotte@noblecorp.com); and (ii) deemed
given, delivered and effective on the earliest of: (a) in the case of delivery
by facsimile or email, on the date of transmission, if such notice is delivered,
and confirmation of receipt is received, by Executive, prior to 5:00 p.m.
(Central Time) on a business day, and, otherwise, on the first business day
after the date of transmission (provided that Executive has received
confirmation of receipt of such transmission); (b) one (1) business day after
when sent, if sent by nationally recognized overnight courier service (charges
prepaid); or (c) upon actual receipt.

4. Severability. If any provision of this Release is held to be illegal, invalid
or unenforceable under applicable law, that provision shall be severable and
this Release shall be construed and enforced as if that illegal, invalid or
unenforceable provision never comprised a part hereof, and the remaining
provisions of this Release shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision, and there shall
be added automatically as part of this Release a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

5. Section Headings. Titles and headings to Sections and subsections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions of this Release.

6. Applicable Law. This Release shall be interpreted and construed in accordance
with the substantive laws of the State of Texas, without giving effect to any
conflicts of laws provisions thereof that would result in the application of the
laws of any other jurisdiction.

7. Dispute Resolution. The Parties agree to submit any dispute arising out of or
relating to this Release to the arbitration procedure as described in Section 6
of the Separation Agreement.

8. Successors and Heirs. This Final Release shall bind and inure to the benefit
of the Noble Parties’ successors and to Executive’s heirs and devisees.

[Signature Page Follows]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.

NOBLE CORPORATION plc

 

By:                                     
                                                                               
Date: ____________, 2018 Name:                                     
                                                                         
Title:                                     
                                                                            
NOBLE DRILLING SERVICES INC.       By:                                     
                                                                               
Date: ____________, 2018 Name:                                     
                                                                         
Title:                                     
                                                                            
EXECUTIVE      

 

      Date: ____________, 2018 David W. Williams      

 

A-5